TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00606-CV



                                  Anthony Craig Easley, Appellant

                                                  v.

                   Caroline Boyd Easley and Evelyn Kirk Boyd Shaw, Appellees



   FROM THE DISTRICT COURT OF BASTROP COUNTY, 423RD JUDICIAL DISTRICT
   NO. 423-2117, HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING



                               MEMORANDUM OPINION


                   Appellant Anthony Craig Easley filed his notice of appeal on August 30, 2013. On

December 11, 2013, the clerk of this Court notified appellant that his brief was overdue and that

his appeal was subject to dismissal for want of prosecution unless he filed his brief or responded

to this notice by December 23, 2013. To date, appellant has neither filed his brief nor responded to

this Court’s notice. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App.

P. 42.3(b), (c).



                                                __________________________________________

                                                Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: January 17, 2014